Judgment and orders affirmed, with costs. Memorandum: A careful reading of the record leads us to the conclusions that the verdicts in favor of the defendant [Husted] are amply supported by the evidence and are not against the weight thereof, that the plaintiffs were accorded a fair and impartial trial which was properly conducted by the trial judge, and that the plaintiffs’ motion for a new trial upon the ground of newly-discovered evidence and their motion to include in the Record on Appeal alleged remarks of the defendant's counsel in his summation were properly denied. All concur. (The judgment is for defendant Husted in an automobile negligence action. The orders deny *970a motion for a new trial and direct a discontinuance of the cause of action against defendant Fitzgerald; the third order denied plaintiff’s motion for a new trial on the ground of newly-discovered evidence.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.